19-23649-rdd       Doc 2290     Filed 01/16/21 Entered 01/16/21 20:11:36            Main Document
                                            Pg 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                   )
 In re:                                            )   Chapter 11
                                                   )
 PURDUE PHARMA L.P., et al.,                       )   Case No. 19-23649 (RDD)
                                                   )
                 Debtors.1                         )   (Jointly Administered)
                                                   )
                                                   )

                          MOTION FOR ADMISSION PRO HAC VICE

          I, Lucas H. Self, request admission, pro hac vice, before the Honorable Robert D. Drain,

to represent the Multi-State Governmental Entities Group in the above-captioned bankruptcy

proceedings and any related adversary proceedings.

          I certify that I am a member in good standing of the bar of State of Louisiana, as well as

the bars of the U.S. Court of Appeals for the Fifth Circuit, U.S. District Court for the Eastern

District of Louisiana, U.S. District Court for the Western District of Louisiana, U.S. District Court

for the Southern District of Texas.




1
        The Debtors in these cases, along with the last four digits of each Debtor’s registration
number in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma
Inc. (7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc.
(7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies
(7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’
corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT
06901.


DOC# 3455466
19-23649-rdd    Doc 2290     Filed 01/16/21 Entered 01/16/21 20:11:36            Main Document
                                         Pg 2 of 3



       I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.

Dated: January 16, 2021                             Respectfully submitted,

                                                    /s/ Lucas H. Self
                                                    Lucas H. Self
                                                    One Thomas Circle, NW, Suite 1100
                                                    Washington, DC 20005
                                                    Tel: (202) 862-5000
                                                    Fax: (202) 429-3301
                                                    Email: lself@capdale.com

                                                    Counsel for the Multi-State Governmental
                                                    Entities Group




                                               2
19-23649-rdd    Doc 2290     Filed 01/16/21 Entered 01/16/21 20:11:36          Main Document
                                         Pg 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on January 16, 2021, a copy of the foregoing Motion for Admission Pro Hac

Vice has been duly served upon all counsel or parties of record by the Court’s ECF Notification

system.



                                                   /s/ Lucas H. Self
                                                   Lucas H. Self




                                              3
